Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application. Claims 1-10 were previously presented. Claims 11-16 are new.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abels (EP1225068B1), and further in view of Gloe (EP1634729B1).
Regarding claim 1, Abels teaches a method for detecting faults (abstract, A detector device (12) determines) in a switch assembly (e.g. assembly comprising limit switch 34) (fig.1) comprising at least one switch (i.e. limit switch 34) (fig.1) for monitoring a position of a component (i.e. neck 20 and spherical coupling head 21) (fig.1) that is adapted to be moved (page 4, thus the Use position 19 reached. For example, there is a Limit switch or sensor 34 arranged) via a drive (e.g. drive comprising  drive motor 16) (fig.1) which has an electric motor (i.e. drive motor 16) (fig.1), the method comprising: shifting the component from a first position (i.e. use position 19) (fig.1) to a second position (i.e. rest position 18) (fig.1) spatially separated from the first position (implicit, as seen in fig.1), wherein a power consumption of the electric motor changes (page, suitable switching of the switches 30, 31) in a previously specified manner (page, drive motor 16 can be switched off), and wherein a switch state (e.g. state of limit switch 34) (fig.1), the switch state defining whether the switch is open or closed (implicit behavior of limit switch), of the switch during a proper functioning of the switch changes (page 4, train section 17 the stop 24 and thus the Use position 19 reached) in a previously specified manner (page 4, For example, there is a Limit switch), analyzing the power consumption of the electric motor and the switch state of the switch (page 4, Furthermore, the controller 25 can also other Fulfill functions, for example those by the drive motor 16 flowing currents monitor) (also refer to signal going from limit switch 34 to controller 25) (fig.1) in an analysis unit (i.e. controller 25) (fig.1).
Abels does not teach, triggering a fault action if the power consumption of the electric motor has changed in the previously specified manner and the switch state of the switch has not changed in the previously specified manner.
Gloe teaches in a similar field of endeavor of control for the drive of a trailer coupling, triggering a fault action (page, drive of the motor 2 … which is switched off) if the power consumption of the electric motor has changed in the previously specified manner (page, fault in the current image) and the switch state of the switch has not changed in the previously specified manner (page, the trailer hitch is either in the operating or rest position or the coupling rod is triggered during the travel to an obstacle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the triggering a fault action if the power consumption of the electric motor has changed in the previously specified manner and the switch state of the switch has not changed in the previously specified manner in Abels, as taught by Gloe, as it provides the advantage of protecting the drive of the electric motor.
Regarding claim 2, the method is substantially rejected for the same reasons as stated in claim 1. Abels and Gloe further teach, in the case of the component, shifted to its second position (Abels, page 4, The Controller 25 can use switches 26, 27 commands to move the train section 17 in the rest position 18).
Regarding claim 3, Abels and Gloe teach the method according to claim 1, wherein the power consumption of the electric motor increases at least to a previously specified threshold value when the component shifts from its first position to its second position (Gloe, page 3, increased current flow indicates an increased torque of the motor, which can be caused, for example, by abutment of the coupling ball).
Regarding claim 4, Abels and Gloe teach the method according to claim 1, wherein the change in the power consumption of the electric motor when the component shifts from its first position to its second position continues at least for a previously specified period of time (Abels, page 4, The drive motor 16 drives only schematically indicated gear 23 on the train section 17 and moves it thereby between the rest position 18 and the use position 19) (it is necessarily true that power consumption has changed).
Regarding claim 5, it is rejected for the same reasons as stated in claim 1.
Regarding claim 6, it is rejected for the same reasons as stated in claim 2.
Regarding claim 7, Abels and Gloe teach the device according to claim 5, wherein the component is a locking pin (Abels, e.g. neck 20 and ball 21) (fig.1) for locking a trailer hitch for a motor vehicle (Abels, page 1, a trailer hitch with a train section for coupling a trailer to a towing vehicle).
Regarding claim 8, Abels and Gloe teaches the device according to claim 5, wherein the at least one of the switches of the switch assembly is a diagnosable switch (Abels, e.g. limit switch 34) (fig.1).
Regarding claim 9, Abels and Glow teach a computer program product (Abels, page 4, For example, the controller 25 through an ASIC (Application Specific Integrated Circuit) can be realized or a so-called programmable contain logical field, e.g. a so-called (Field) Programmable Logic Array ((F) PLA) or a so-called (Field) Programmable Gate Array ((F) PGA)) comprising instructions that cause the device to carry out the method according to claim 1 (Abels, implicit).
Regarding claim 10, Abels and Gloe teach a non-transitory computer-readable storage medium on which the computer program product according to claim 9 is stored (Abels, page 4, For example, the controller 25 through an ASIC (Application Specific Integrated Circuit) can be realized).
Regarding claim 11, Abels and Gloe teach the method according to claim 1, wherein the component and the at least one switch are separate and independent components (Abels, implicit as seen in fig.1).
Regarding claim 12, the method is rejected for the same reasons as stated in claim 7.
Regarding claim 13, the method is rejected for the same reasons as stated in claim 7.
Regarding claim 14, Abels and Gloe teach the method according to claim 1, wherein the switch is driven by the component (Abels, page 4, a Limit switch or sensor 34 arranged on the trailer coupling 10, the control 25 reaching the use position 19 reports).
Regarding claim 16, Abels and Gloe teach the method according to claim 13, wherein an end position of the locking pin (Abels, e.g. end position of 20 close to 34) (fig.1) is detected to determine whether or not the trailer hitch has been locked (Abels, page 4, a Limit switch or sensor 34 arranged on the trailer coupling 10, the control 25 reaching the use position 19 reports).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, Abels (EP1225068B1) and Gloe (EP1634729B1) teach the method according to claim 1.
Abels and Gloe do not teach, wherein a distance covered by the component is determined by the power consumption of the electric motor.
Baeumer (DE 102014219149 A1) and Gentner (US 6000709 A) teach in a similar field of endeavor, a trailer coupling (claim equivalent: a component).
However, none of the prior art, taken singly or in combination teach, “a distance covered by the component is determined by the power consumption of the electric motor.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        11/05/2022




	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839